Case 17-64177-pmb        Doc 75    Filed 10/30/19 Entered 10/30/19 11:11:33           Desc Main
                                   Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: October 30, 2019
                                                         _____________________________________
                                                                       Paul Baisier
                                                               U.S. Bankruptcy Court Judge

  _______________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                          )    CASE NO. 17-64177-PMB
                                                )
MICHAEL F. ANTONELLI and                        )    CHAPTER 7
NOREEN A. ANTONELLI,                            )
                                                )
         Debtors.                               )
                                                )

                    ORDER APPROVING COMPROMISE AND SETTLEMENT
                             OF ADVERSARY PROCEEDING

         This matter came before the Court for hearing on October 28, 2019 (the “Hearing”) on the

Trustee’s Motion for Approval of Joint Stipulation, Mutual Release, and Settlement Agreement By,

Among and Between Trustee and Unique Funding Solutions, LLC [Docket No. 74] filed September

23, 2019 (the “Settlement Motion”) by Neil C. Gordon, Chapter 7 Trustee (the “Trustee”) for the

bankruptcy estates of Michael F. Antonelli and Noreen A. Antonelli (“Debtors”). The Motion

seeks approval of the compromise and settlement agreement between the Trustee and Unique

Funding Solutions, LLC (“Defendant”) whereby Defendant’s judgment against the Debtors is




14201412v1
Case 17-64177-pmb         Doc 75   Filed 10/30/19 Entered 10/30/19 11:11:33          Desc Main
                                   Document     Page 2 of 3


avoided and all claims are mutually released. No objections to the Settlement Motion were filed,

nor did any party appear at the Hearing in opposition to the Settlement Motion. Based on the lack

of opposition and for good cause shown, it is hereby

        ORDERED that the Settlement Motion is GRANTED, the proposed compromise and

settlement stands APPROVED, and the terms set forth therein are incorporated herein by

reference.



                                   [END OF DOCUMENT]

Prepared and presented:

ARNALL GOLDEN GREGORY LLP

By: /s/ Neil C. Gordon
    Neil C. Gordon
    Ga. Bar No. 302387
171 17th Street, N.W.
Suite 2100
Atlanta, Georgia 30363
Tel. 404.873.8500
Neil.Gordon@agg.com




14201412v1
Case 17-64177-pmb       Doc 75        Filed 10/30/19 Entered 10/30/19 11:11:33   Desc Main
                                      Document     Page 3 of 3




                                         DISTRIBUTION LIST

Neil C. Gordon, Esq.
Arnall Golden Gregory, LLP
171 17th Street, N.W.
Suite 2100
Atlanta, GA 30363-1301

Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, S.W.
Atlanta, GA 30303

Jonathan A. Akins
Schreeder, Wheeler & Flint, LLP
Suite 800
1100 Peachtree Street, NE
Atlanta, GA 30309

Jake Winograd, Principal
Unique Funding Solutions, LLC
71 South Central Avenue
2nd Floor
Valley Stream, NY 11580

Joe Lieberman
The Law Firm of Joe Lieberman P.C.
P.O. Box 356
Cedarhurst, NY 11516

Noreen A Antonelli
10 Crestmont Rd Apt 5R
Montclair, NJ 07042

Michael F. Antonelli
10 Crestmont Rd Apt 5R
Montclair, NJ 07042




                                                2
14201412v1
